United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3518
                                   ___________

Charles Pointer,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Building Butlers,                       *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: April 5, 2005
                                Filed: April 11, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Charles Pointer appeals the district court’s1 adverse grant of summary judgment
in his suit pursuant to Title VII and 42 U.S.C. § 1981, in which he alleged
employment discrimination. Having carefully reviewed the record, we conclude that
summary judgment was proper for the reasons the district court stated. Accordingly,
we affirm. See 8th Cir. R. 47A(a).

                      ______________________________

      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).